DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Stephen Hsu on 09/16/2021.

The application has been amended as follows: 

IN THE CLAIMS
The claim text has been replaced with the claim text below.
1. (Currently Amended)	A strip lighting, comprising a strip lighting body (1) and a lighting end cover (2) fixedly arranged at both ends of the strip lighting body (1), characterized by:
the strip lighting further comprises a connection mechanism (3) fixedly disposed in the lighting end cover (2) and one end of which electrically connected to a PCB board (11) in the strip lighting body (1),
and an installation module (4) that is electrically connected to the other end of the connection mechanism (3) by a pluggable method and detachably connected to the , the installation module (4) comprises a DC plug which is an "L" structure formed by a female plug (43) and a male plug (44), a DC end cap (45) sleeved on the outer periphery of the female plug (43) and fixed with the female plug (43), and a vertical bracket (46) connected to the male plug (44) to support the entire strip lighting;
wherein a slot (31) formed along the lengthwise direction of the strip lighting body (1) is provided on the other end of the connection mechanism (3), and a first contact pin (32) is disposed in the slot (31) along the length direction of the strip lighting body (1), correspondingly,
an insertion barrel (41) is provided at one end of the installation module (4), and a second contact pin (42) formed along the lengthwise direction of the insertion barrel (41) is provided in the insertion barrel (41), the first contact pin (32) is adapted to be inserted into the insertion barrel (41) and to make electrical contact with the second contact pin (42), and the insertion barrel (41) can rotate in the slot (31) to rotate the strip lighting body (1) relative to the installation module (4) is formed on the female plug (43), and the female plug (43) sleeved with the DC end cap (45) extends into the lighting end cover (2) and is electrically connected to the connection mechanism (3).

2-6. (Canceled)	

7. (Currently Amended)	The strip lighting as claimed in claim [[6]] 1, wherein the diameter of the DC end cap (45) extending into the lighting end cover (2) is adapted to 

8. (Currently Amended)	The strip lighting as claimed in claim [[6]] 1, wherein an annular groove (451) is provided on the surface of the portion of the DC end cap (45) extending into the lighting end cover (2), and an O-ring (5) is provided in the annular groove (451),and an annular groove (21) for embedding the O-ring (5) is provided at a corresponding position on the inner wall of the lighting end cover (2) to prevent the DC end cap (45) from rotating arbitrarily.

9. (Currently Amended)	The strip lighting as claimed in claim [[6]] 1, wherein the male plug (44) is inserted into the vertical bracket (46) and an O-ring (5) is provided 

10. (Currently Amended)	 The strip lighting as claimed in claim [[6]] 1, wherein the DC end cap (45) and the female plug (43) are provided with mounting holes, and the DC end cap (45) and the female plug (43) are fixed by screws (48).

11. (Previously Presented)	 The strip lighting as claimed in claim 1, wherein the installation module (4) comprises a cylindrical connecting piece that is open at both ends and connects the strip lighting and the strip lighting in series;
the cylindrical connecting piece is provided with the insertion barrel (41) and the second contact pin (42) formed and connected along the respective opening directions, and the ends of the cylindrical connecting piece can respectively extend into the lighting end cover (2) of the corresponding strip lighting, so that the insertion barrel (41) and the slot (31), the second pin (42) and the first pin (32) are connected correspondingly.

12. (Original)	The strip lighting as claimed in claim 11, wherein the surface of the cylindrical connecting piece is provided with an O-ring (5) which can prevent the cylindrical connecting piece from rotating randomly within the lighting end cover (2).

13. (Previously Presented)	 The strip lighting as claimed in claim 1, wherein the installation module (4) is a plug-in wiring, one end of which forms the insert barrel (41) 

14. (Currently Amended)	The strip lighting as claimed in claim 1, wherein an elastic sheet (33) electrically contacts contacted with the PCB board (11) is provided on one end of the connection mechanism (3).

15. (New)	The strip lighting as claimed in claim 1, wherein the insertion barrel (41) can rotate in the slot (31) to rotate the strip lighting body (1) relative to the installation module (4).

16. (New)	The strip lighting as claimed in claim 15, wherein the lighting end cover (2) is a cylindrical body with openings at both ends and a hollow columnar structure inside.

Allowable Subject Matter
Claims 1 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record, Kay et al (US 10415814 B2; relied upon in the Office Action filed on 03/24/2021), fails to disclose or suggest the combined structure and functionality of  the installation module (4) comprises a DC plug which is an "L" structure formed by a female plug (43) and a male plug (44), a DC end cap (45) sleeved on the outer periphery of the female plug (43) and fixed with the female plug (43), and a vertical bracket (46) connected to the male plug (44) to support the entire strip lighting and the installation module (4) is formed on the female plug (43), and the female plug (43) sleeved with the DC end cap (45) extends into the lighting end cover (2) and is electrically connected to the connection mechanism (3) as set forth in the claim.
Re Claims 7-16:
The claims are allowed due to their dependence on allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875